     Case 1:16-cr-00070-DAD-BAM Document 89 Filed 09/02/20 Page 1 of 1


1    HEATHER E. WILLIAMS, State Bar No. 122664
     Federal Defender
2    BENJAMIN GERSON, NY BAR #5505144
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, California 93721
4    Telephone: (559) 487-5561
     Facsimile: (559) 487-5950
5
     Attorneys for Defendant
6    CESAR DIAZ
7
8                                  IN THE UNITED STATES DISTRICT COURT
9                                FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 1:16-cr-00070 DAD-BAM
12                              Plaintiff,
                                                    SEALING ORDER
13               vs.
14    CESAR DIAZ,
15                              Defendant.
16
17            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Exhibit A to
18   Defendant Cesar Diaz’s Reply to government response to Emergency Motion for Compassionate
19   Release shall be filed under seal until further order of the Court.
20
     IT IS SO ORDERED.
21
22       Dated:        September 2, 2020
                                                          UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28

                                                      1
     [Proposed] Sealing Order
